Citation Nr: 1417934	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-06 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for hypertension.

2.  Whether new and material evidence has been received to reopen a service connection claim for sleep apnea.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009, August 2010, and August 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2010, August 2010, and December 2012; statements of the case were issued in February 2011 and June 2013; and substantive appeals were received in February 2011 and June 2013.

The Veteran presented testimony at a Board hearing in January 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for hypertension and sleep apnea, entitlement to an increased rating for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In July 2008, the Board denied the Veteran's application to reopen a claim for service connection for hypertension.  

2.  Evidence received since the July 2008 decision is neither cumulative nor redundant of the evidence of record at the time of the July 2008 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  In September 2003, the RO denied the Veteran's claim for service connection for a sleep disorder.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance

4.  Evidence received since the September 2003 decision is neither cumulative nor redundant of the evidence of record at the time of the September 2003 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The July 2008 Board decision, which denied the Veteran's application to reopen a service connection claim for hypertension is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the July 2008 Board decision is new and material; accordingly, the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The September 2003 RO rating decision, which denied the Veteran's service connection claim for a sleep disorder is final.  38 U.S.C.A. § 7105.

4.  Evidence received since the September 2003 RO rating decision is new and material; accordingly, the claim for service connection for a sleep disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Board decisions are final when issued, unless reconsideration is ordered.  38 C.F.R. § 20.1100 (2013).

The RO initially denied the Veteran's service connection claims for hypertension and a sleep disorder in September 2003.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance.  Consequently, the decision became final.  

The Veteran attempted to reopen his hypertension claim in June 2006.  It was denied by the RO in September 2006, and on appeal, it was denied by the Board in July 2008.  This became the most recent final denial of the hypertension claim.  

Although the RO denied the Veteran's sleep apnea claim on a de novo basis and reopened the claim for service connection for hypertension.  The Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The provisions of 38 C.F.R. § 3.156 define "new and material evidence" as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2013)

With regards to the Veteran's service connection claim for a sleep disorder, the evidence on record at the time of the September 2003 denial included the service treatment records and post service VA and private treatment records.  

The basis for the denial was the fact that the service treatment records failed to reflect any findings attributed to a sleep disorder.  Though the RO conceded that the Veteran served in Vietnam and was presumed to have been exposed to herbicides, it found that sleep disorders are not listed amongst the disorders that are associated with herbicide exposure.

Evidence received since the September 2003 rating decision includes a May 2004 sleep study report from the Hartsville Sleep Center, additional VA outpatient treatment reports, and testimony from the Veteran that the VA never requested the results of sleep study conducted in Morrisville (Hearing Transcript, p. 24).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The new evidence meets the low threshold of 38 C.F.R. § 3.156(a) and is new and material evidence to reopen the Veteran's claim; because it indicates that a sleep disorder might be related to the Veteran's service connected PTSD.  Additionally, the Veteran's contention that the VA never requested results of a sleep study indicates that there may be additional evidence that the VA has not considered in adjudicating the claim.  As new and material evidence has been received, the claim for entitlement to service connection is reopened.   

With regards to the Veteran's service connection claim for hypertension, the evidence on record at the time of the July 2008 denial included the service treatment records, post service VA treatment records, and contentions from the Veteran that his hypertension is secondary to herbicide exposure. 

The basis for the denial was that the service treatment records failed to reflect any findings attributed to hypertension or high blood pressure, and because hypertension was not listed among those conditions for which presumptive service could be granted due to exposure to herbicides.  

Evidence received since the September 2003 rating decision includes contentions from the Veteran (including January 2014 Board Hearing testimony) that his hypertension is secondary to service connected PTSD, and a March 2009 correspondence from the South Carolina Heart Center that states that the Veteran is at risk for hypertensive cardiomyopathy related to anxiety-induced hypertension, and elevated heart rate secondary to PTSD.  

The Board finds that this evidence (particularly the correspondence from the South Carolina Heart Center) constitutes new and material evidence.  

The Board notes that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories. As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Velez v. Shinseki, 23 Vet. App. 199, 206 (2009).  In this case, the Veteran has put forth a separate theory of entitlement and provided medical evidence that substantiates the new theory of entitlement.

As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   


ORDER

The claim for service connection for hypertension is reopened.  To this extent, the appeal is granted.

The claim for service connection for sleep apnea is reopened.  To this extent, the appeal is granted.


REMAND

Hypertension and sleep apnea

The finding of new and material evidence entitles the Veteran to a new examination.  Although the claims file contains negative VA nexus opinions dated in November 2009 and June 2013, these are inadequate.  

With regards to the sleep apnea, the Veteran testified that the VA never asked for the results of a sleep study that he underwent (Hearing Transcript p. 24).  Consequently, it appears that the records may be incomplete with regards to this claim.  The Board finds that the Veteran should be asked to identify the potentially missing records.  The RO should then take steps to incorporate them into the record.    

PTSD
The Veteran's most recent psychiatric examination took place in July 2011.  At his hearing he testified that the disability had gotten worse.   He is entitled to a new examination.  VAOPGCPREC 11-95 (1995).   The Veteran also testified that he had received recent VA treatment.  Records of treatment since 

TDIU

The claim for TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issues of service connection for hypertension and sleep apnea, and whether an increased rating is warranted for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain records of the sleep study and earlier treatment for hypertension referred to during his Board hearing.  Take the necessary steps to obtain the records. 

2.  Obtain records of VA treatment for PTSD, hypertension and sleep apnea since August 2013.

The Veteran should be afforded appropriate VA examination(s) to determine whether the Veteran's hypertension and obstructive sleep apnea are related to a disease or injury in service, including the service connected PTSD.  The examiner should note review of the claims file.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that hypertension and/or obstructive sleep apnea was caused, or aggravated by, his service connected PTSD.  

The examiner should provide reasons for all opinions.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.   

3.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should note review of the claims file.  

The examiner should also opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration should be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  

The examiner should provide reasons for any opinion provided.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.   

4.  If the claims remain denied, the AOJ should issue a supplemental statement of the case, before returning the record to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


